Exhibit 10.17

INTELLECTUAL PROPERTY AGREEMENT

between

THE BABCOCK & WILCOX COMPANY

and

BABCOCK & WILCOX ENTERPRISES, INC.

dated as of

June 26, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I  

DEFINITIONS

     1     

Section 1.1

 

Definitions

     1     

Section 1.2

 

Interpretation

     4   

ARTICLE II

 

INTELLECTUAL PROPERTY ASSIGNMENT AND OWNERSHIP

     5     

Section 2.1

 

Reserved

     5     

Section 2.2

 

Reserved

     5     

Section 2.3

 

Assistance by Employees; Inventor Compensation

     5     

Section 2.4

 

Ownership

     6     

Section 2.5

 

Rights Arising in the Future

     6     

Section 2.6

 

Abandonment of Certain Intellectual Property

     7     

Section 2.7

 

Reserved

     7     

Section 2.8

 

Steam/Its Generation and Use

     7   

ARTICLE III

 

TRADEMARKS

     8     

Section 3.1

 

House Marks

     8     

Section 3.2

 

Limited License to Use SpinCo House Marks

     9     

Section 3.3

 

Removal of Classes from SpinCo Marks

     10     

Section 3.4

 

RemainCo Marks

     10     

Section 3.5

 

Duty to Avoid Confusion

     10   

ARTICLE IV

 

SHARED LIBRARY MATERIALS

     11     

Section 4.1

 

Shared Library Materials

     11     

Section 4.2

 

Cross-License of Shared Library Materials

     11     

Section 4.3

 

Maintenance of Shared Library Materials

     11     

Section 4.4

 

Potential Allocation of Shared Library Materials

     12     

Section 4.5

 

Confidentiality and Trade Secret Status of Shared Library Materials

     13     

Section 4.6

 

Third Party Materials Contained in the Shared Library Materials

     13   

ARTICLE V

 

INTELLECTUAL PROPERTY LICENSES AND COVENANTS

     13     

Section 5.1

 

Cross-License of Shared Know-How

     13     

Section 5.2

 

Reserved

     14     

Section 5.3

 

Reserved

     14   

 

i



--------------------------------------------------------------------------------

 

Section 5.4

 

Cross-Licenses of Software

     14     

Section 5.5

 

Reserved

     15     

Section 5.6

 

Sublicensing; Assignability

     15     

Section 5.7

 

Restrictions on Licensor Exploitation of Intellectual Property

     16     

Section 5.8

 

Third Party Agreements; Reservation of Rights

     16     

Section 5.9

 

Maintenance of Intellectual Property

     16     

Section 5.10

 

Covenants

     17   

ARTICLE VI

 

TECHNICAL ASSISTANCE AND TECHNOLOGY TRANSFER

     17     

Section 6.1

 

Reserved

     17     

Section 6.2

 

Reserved

     17     

Section 6.3

 

No Additional Technical Assistance

     17   

ARTICLE VII

 

NO WARRANTIES

     18   

ARTICLE VIII

 

THIRD-PARTY INFRINGEMENT

     18     

Section 8.1

 

No Obligation

     18     

Section 8.2

 

Notice Regarding Infringement

     19     

Section 8.3

 

Suits for Infringement

     19   

ARTICLE IX

 

CONFIDENTIALITY

     21   

ARTICLE X

 

MISCELLANEOUS

     22     

Section 10.1

 

Authority

     22     

Section 10.2

 

Entire Agreement

     22     

Section 10.3

 

Binding Effect; Third-Party Beneficiaries; Assignment

     23     

Section 10.4

 

Amendment

     23     

Section 10.5

 

Failure or Indulgence Not Waiver; Remedies Cumulative

     23     

Section 10.6

 

Notices

     23     

Section 10.7

 

Counterparts

     23     

Section 10.8

 

Severability

     23     

Section 10.9

 

Governing Law

     24     

Section 10.10

 

Construction

     24     

Section 10.11

 

Performance

     24   

SCHEDULES

 

Schedule 1.1(e)    SpinCo Core Field; RemainCo Core Field Schedule 1.1(i)   
Specific RemainCo Field; Specific SpinCo Field Schedule 1.1(o)    SpinCo House
Marks Schedule 1.1(p)    RemainCo House Marks

 

ii



--------------------------------------------------------------------------------

Schedule 2.4(a)    RemainCo Ownership Schedule 2.4(b)    SpinCo Ownership
Schedule 2.6    Abandonment of Certain Intellectual Property Schedule 3.1   
SpinCo Trademarks Schedule 3.3    Required Actions and Filings Schedule 3.4   
RemainCo Trademarks Schedule 4.1    Shared Library Materials Schedule 4.4   
Nuclear Design Materials Schedule 5.4(a)    Foundational Software

 

iii



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY AGREEMENT

This INTELLECTUAL PROPERTY AGREEMENT (this “Agreement”) is entered into as of
June 26, 2015 (the “Effective Date”), between The Babcock & Wilcox Company, a
Delaware corporation, (“RemainCo”) and Babcock & Wilcox Enterprises, Inc., a
Delaware corporation (“SpinCo”). RemainCo and SpinCo are sometimes referred to
herein individually as a “Party,” and collectively as the “Parties.” Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
such terms in Article 1 hereof.

RECITALS

WHEREAS, SpinCo is a wholly owned Subsidiary of RemainCo;

WHEREAS, the Board of Directors of RemainCo has determined that it would be
appropriate and in the best interests of RemainCo and its stockholders for
RemainCo to separate the SpinCo Business from the RemainCo Business;

WHEREAS, in order to effectuate the foregoing, RemainCo and SpinCo have entered
into a Master Separation Agreement, dated as of June 8, 2015 (the “Master
Separation Agreement”), which provides, among other things, upon the terms and
subject to the conditions thereof, for the separation of the respective
businesses of SpinCo and RemainCo and the Distribution, and the execution and
delivery of certain other agreements, including this Agreement, in order to
facilitate and provide for the foregoing;

WHEREAS, it is the intent of the Parties, in order to facilitate the foregoing
separation, in anticipation of the Distribution and in accordance with the
Master Separation Agreement, that RemainCo convey to SpinCo certain Intellectual
Property rights and licenses subject to the terms and conditions set forth in
this Agreement; and

WHEREAS, it is the intent of the Parties, in order to facilitate the foregoing
separation, in anticipation of the Distribution and in accordance with the
Master Separation Agreement, that SpinCo convey to RemainCo certain Intellectual
Property rights and licenses subject to the terms and conditions set forth in
this Agreement;

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Except for the terms defined below, the capitalized
terms used in this Agreement shall have the meanings ascribed to them in
Section 1.1 of the Master Separation Agreement:

“Confidential Information” has the meaning set forth in Section 9.2.

 

1



--------------------------------------------------------------------------------

“Foundational Software” has the meaning set forth in Section 5.4(a).

“Intellectual Property” means the rights associated with or arising out of any
of the following in any jurisdiction throughout the world: (i) all patents and
patent applications, together with all reissuances, divisionals, continuations,
continuations-in-part, revisions, renewals, extensions, and reexaminations
thereof, and any identified invention disclosures (“Patents”); (ii) trade secret
rights and corresponding rights in confidential information and other non-public
information (whether or not patentable), including ideas, formulas,
compositions, inventor’s notes, discoveries and improvements, know how,
manufacturing and production processes and techniques, design manuals, testing
information (including testing protocols and results), research and development
information, prototypes, inventions, invention disclosures, unpatented
blueprints, drawings, specifications, designs, plans, proposals and technical
data, business and marketing plans, market surveys, market know-how and customer
lists and information, including all tangible embodiments of the foregoing and
unregistered copyrights (“Know-How”); (iii) all registered or unregistered
copyrights, copyrightable works, rights in databases, data collections, “moral”
rights, mask works, copyright registrations, applications and extensions
therefor and corresponding rights in works of authorship (“Copyrights”);
(iv) all trademarks, service marks, logos, trade dress and trade names
indicating the source of goods or services, and other indicia of commercial
source or origin (whether registered, common law, statutory or otherwise), all
registrations and applications to register the foregoing anywhere in the world
and all goodwill associated therewith (“Trademarks”); (v) all computer software
and code, including assemblers, applets, compilers, source code, object code,
development tools, design tools, utilities, library files, user interfaces and
data, and all documentation and manuals related to such computer software and
code in any form or format, however fixed (“Software”); (vi) all internet
electronic addresses, uniform resource locators and alphanumeric designations
associated therewith and all registrations for any of the foregoing (“Domain
Names”); and (vii) any similar, corresponding or equivalent rights to any of the
foregoing anywhere in the world.

“IP Proceedings” has the meaning set forth in Section 2.3.

“Licensed RemainCo Know-How” has the meaning set forth in Section 5.1(b).

“Licensed SpinCo Know-How” has the meaning set forth in Section 5.1(a).

“Licensed RemainCo Intellectual Property” means all Licensed RemainCo Know-How
and, to the extent licensed by RemainCo hereunder, RemainCo’s right, title and
interest in and to Shared Library Materials and Foundational Software.

“Licensed SpinCo Intellectual Property” means all Licensed SpinCo Know-How and,
to the extent licensed by SpinCo hereunder, SpinCo’s right, title and interest
in and to Shared Library Materials and Foundational Software.

“Master Separation Agreement” has the meaning set forth in the recitals.

“Nuclear Design Materials” has the meaning set forth in Section 4.4.

“Notifying Party” has the meaning set forth in Section 4.4.

 

2



--------------------------------------------------------------------------------

“RemainCo” has the meaning set forth in the recitals.

“RemainCo Core Field” has the meaning set forth on Schedule 1.1(e).

“RemainCo House Marks” means all Trademarks that incorporate “BWX,” “BWX
Technologies,” or “BWXT,” and any translations or derivatives thereof and any
terms of a confusingly similar nature, and all goodwill embodied in the
foregoing, including, without limitation, all Trademarks set forth on Schedule
1.1(p), but expressly excluding “Babcock,” “Wilcox,” “Babcock and Wilcox,”
“Babcock & Wilcox,” B&W,” or “B&W & HERO ENGINE DESIGN.”

“RemainCo Know-How” means all Know-How owned by RemainCo as of the Effective
Date.

“RemainCo Trademarks” has the meaning set forth in Section 3.4.

“Reviewing Party” has the meaning set forth in Section 4.4.

“Shared Library Materials” means (i) proprietary research reports, letter
reports, photographs, micrographs or other materials recorded in a tangible,
microfilm, microfiche, and/or electronic form or media, or a combination
thereof, which may contain trade secrets, know-how, methods, techniques,
formulas, drawings, sketches or other proprietary materials reduced to tangible
form, and which were developed by and/or contained in the Research & Development
Division library at the former Alliance Research Center in Alliance, Ohio
(“Research Documents”) and (ii) publicly available books, textbooks, reference
manuals, periodicals, journals or other publications that were located at the
Research & Development Division library at the former Alliance Research Center
in Alliance, Ohio (“Reference Materials”), in each case which are presently
stored in certain identified vaults and storage accounts maintained with Third
Party vendor document retention vendor Iron Mountain.

“Specific RemainCo Field” has the meaning set forth on Schedule 1.1(i).

“Specific SpinCo Field” has the meaning set forth on Schedule 1.1(i).

“SpinCo” has the meaning set forth in the recitals.

“SpinCo Core Field” has the meaning set forth on Schedule 1.1(e).

“SpinCo House Marks” means all Trademarks that incorporate “Babcock,” “Wilcox,”
“Babcock and Wilcox,” “Babcock & Wilcox,” “B&W,” or “B&W & HERO ENGINE DESIGN”
and any translations or derivatives thereof and any terms of a confusingly
similar nature, and all goodwill embodied in the foregoing, including, without
limitation, all Trademarks set forth on Schedule 1.1(o), but expressly excluding
“BWX Technologies,” “BWXT” and “BWX”.

“SpinCo Know-How” means all Know-How owned by SpinCo as of the Effective Date.

“SpinCo Trademarks” has the meaning set forth in Section 3.1(a).

 

3



--------------------------------------------------------------------------------

“Steam Book” has the meaning set forth in Section 2.8.

Section 1.2 Interpretation. In this Agreement, unless the context clearly
indicates otherwise:

(a) words used in the singular include the plural and words used in the plural
include the singular;

(b) if a word or phrase is defined in this Agreement, its other grammatical
forms, as used in this Agreement, shall have a corresponding meaning;

(c) reference to any gender includes the other gender and the neuter;

(d) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

(e) the words “shall” and “will” are used interchangeably and have the same
meaning;

(f) the word “or” shall have the inclusive meaning represented by the phrase
“and/or”;

(g) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

(h) all references to a specific time of day in this Agreement shall be based
upon Eastern Standard Time or Eastern Daylight Savings Time, as applicable, on
the date in question;

(i) whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified;

(j) reference to any Article, Section or Schedule means such Article or Section
of, or such Schedule to, this Agreement, as the case may be, and references in
any Section or definition to any clause means such clause of such Section or
definition;

(k) the words “this Agreement,” “herein,” “hereunder,” “hereof,” “hereto” and
words of similar import shall be deemed references to this Agreement as a whole
and not to any particular Section or other provision of this Agreement;

(l) the term “commercially reasonable efforts” means efforts which are
commercially reasonable to enable a Party, directly or indirectly, to satisfy a
condition to or otherwise assist in the consummation of a desired result and
which do not require the performing Party to expend funds or assume Liabilities
other than expenditures and Liabilities which are customary and reasonable in
nature and amount in the context of a series of related transactions similar to
the Separation;

 

4



--------------------------------------------------------------------------------

(m) reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(n) reference to any Law (including statutes and ordinances) means such Law
(including any and all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(o) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement; a reference to such Person’s “Affiliates” shall be deemed to mean
such Person’s Affiliates following the Distribution and any reference to a Third
Party shall be deemed to mean a Person who is not a Party or an Affiliate of a
Party;

(p) if there is any conflict between the provisions of the main body of this
Agreement and the Schedules hereto, the provisions of the main body of this
Agreement shall control unless explicitly stated otherwise in such Schedule;

(q) the titles to Articles and headings of Sections contained in this Agreement,
in any Schedule and in the table of contents to this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of or to affect the meaning or interpretation of this Agreement; and

(r) any portion of this Agreement obligating a Party to take any action or
refrain from taking any action, as the case may be, shall mean that such Party
shall also be obligated to cause its relevant Subsidiaries and Affiliates to
take such action or refrain from taking such action, as the case may be.

ARTICLE II

INTELLECTUAL PROPERTY ASSIGNMENT AND OWNERSHIP

Section 2.1 Reserved.

Section 2.2 Reserved.

Section 2.3 Assistance by Employees; Inventor Compensation. Each Party agrees
that it shall make available to the other Party the services of its employees
and contractors reasonably necessary to assist the other Party with the
prosecution of, and other patent or trademark office proceedings (e.g., reissue,
reexamination, interference, inter partes review, post-grant review,
supplemental examination, and other similar proceedings) regarding the other
Party’s Patents, Trademarks and other Intellectual Property (collectively, “IP
Proceedings”). Each Party agrees to reasonably make available to the other Party
(i) inventors and other reasonably necessary persons employed by it for the
other Party’s reasonable needs regarding execution of documents, interviews,
declarations and testimony, and (ii) documents, materials and information for
the other Party’s reasonable good faith needs regarding such IP Proceedings. The
Party involved in the IP Proceedings shall be responsible for the actual and
reasonable out-of-pocket expenses

 

5



--------------------------------------------------------------------------------

associated with such assistance, expressly excluding the value of the time of
the other Party’s personnel. Each Party will be responsible for providing
inventor incentive compensation to its employees under its own internal
policies. No Party shall have any obligation to provide any inventor incentive
compensation to an employee of the other Party except as required by law.

Section 2.4 Ownership.

(a) SpinCo expressly acknowledges that, as between RemainCo and SpinCo (and any
other member of the SpinCo Group), as of the Distribution Time and after
effectuating all Prior Transfers and all assignments contemplated in the
Intellectual Property Agreements, RemainCo is and shall be the sole and
exclusive owner of the Intellectual Property set forth on Schedule 2.4(a), and
SpinCo agrees that it shall do nothing inconsistent with such ownership.

(b) RemainCo expressly acknowledges that, as between SpinCo and RemainCo (and
any other member of the RemainCo Group), as of the Distribution Time and after
effectuating all Prior Transfers and all assignments contemplated in the
Intellectual Property Agreements, SpinCo is the sole and exclusive owner of the
Intellectual Property set forth on Schedule 2.4(b), and RemainCo agrees that it
shall do nothing inconsistent with such ownership.

(c) If, within thirty-six (36) months of the Distribution Date, either Party has
a good faith belief, based on reasonable inquiry, that Schedule 2.4(a) or
Schedule 2.4(b) contains an error as to the allocation of ownership of any item
of Intellectual Property set forth therein or that, as of the Distribution Date,
any item of Intellectual Property was not otherwise properly allocated between
RemainCo and the members of the RemainCo Group on the one hand and SpinCo and
members of the SpinCo Group on the other hand, such Party will provide written
notice to the other party regarding the error or discrepancy and the Parties
shall, or shall cause the relevant members of the RemainCo Group and/or SpinCo
Group, as necessary, to negotiate in good faith a mutually agreeable resolution.

Section 2.5 Rights Arising in the Future.

(a) As between RemainCo and SpinCo, unless otherwise agreed in writing by
RemainCo or any member of the RemainCo Group and SpinCo or any member of the
SpinCo Group, any and all Intellectual Property created, conceived, or actually
reduced to practice by or on behalf of RemainCo or any member of the RemainCo
Group after the Distribution Date, including, without limitation, any
improvements or modifications to any Licensed SpinCo Intellectual Property or
Shared Library Materials or any other Intellectual Property licensed by any
member of the RemainCo Group or the SpinCo Group pursuant to any other
Intellectual Property Agreement, shall belong solely and exclusively to RemainCo
and neither SpinCo nor any member of the SpinCo Group shall have any right,
title or interest in or to such Intellectual Property. RemainCo shall have no
obligation to notify SpinCo or any member of the SpinCo Group of any such
improvements or modifications or to disclose or license any such improvements or
modifications to SpinCo or any member of the SpinCo Group.

(b) As between RemainCo and SpinCo, unless otherwise agreed in writing by
RemainCo or any member of the RemainCo Group and SpinCo or any member of the
SpinCo Group, any and all Intellectual Property created, conceived, or actually
reduced to practice by or

 

6



--------------------------------------------------------------------------------

on behalf of SpinCo or any member of the SpinCo Group after the Distribution
Date, including, without limitation, any improvements or modifications to any
Licensed RemainCo Intellectual Property or Shared Library Materials or any other
Intellectual Property licensed by any member of the RemainCo Group or the SpinCo
Group pursuant to any other Intellectual Property Agreement, shall belong solely
and exclusively to SpinCo and neither RemainCo nor any member of the RemainCo
Group shall have any right, title or interest in or to such Intellectual
Property. SpinCo shall have no obligation to notify RemainCo or any member of
the RemainCo Group of any such improvements or modifications or to disclose or
license any such improvements or modifications to RemainCo or any member of the
RemainCo Group.

Section 2.6 Abandonment of Certain Intellectual Property. SpinCo and RemainCo
acknowledge and agree that, as of the Distribution Date, neither SpinCo nor
RemainCo has an interest in maintaining or continuing the prosecution and
maintenance of the Intellectual Property set forth on Schedule 2.6, which
Intellectual Property will be owned and controlled by the SpinCo Group as of the
Distribution. SpinCo will, and will cause the applicable members of the SpinCo
Group, to take all actions necessary to discontinue the maintenance and
prosecution of the Intellectual Property set forth on Schedule 2.6 as of the
date any applicable renewal fees are due in the future. For clarity, SpinCo
shall not be obligated to affirmatively abandon such Intellectual Property prior
to the date that any renewal fees are due in the future.

Section 2.7 Reserved.

Section 2.8 Steam/its generation and use. The Parties acknowledge and agree that
the engineering textbook/publication titled “Steam/its generation and use” and
previously titled “Steam” (the “Steam Book”) is a highly regarded and well
respected publication in worldwide utility and industrial power generation
fields. SpinCo and RemainCo acknowledge and agree that, as of the Distribution
Date, SpinCo (i) owns all right, title and interest in and to the Copyright in
all editions of the Steam Book throughout the world; (ii) shall have the
exclusive right to publish and shall be solely responsible for all aspects of
the publication of the Steam Book in all languages and in all media of
expression now known or later developed, throughout the world, subject to the
provisions of this Section 2.8; (iii) shall have the right to retain all
proceeds derived from exploiting the Copyright of any edition of the Steam Book;
and (iv) subject to Section 2.8(c), shall have the sole right to determine the
content contained in all future editions of the Steam Book.

(a) SpinCo and RemainCo agree and acknowledge that, although RemainCo was
responsible for publishing the current forty-second (42nd) edition of the Steam
Book, as of the Distribution Date, all rights, responsibilities, duties and
obligations related to the publication, distribution and sale of this edition
shall be transferred to SpinCo. SpinCo shall retain all proceeds of the sales of
this publication.

(b) SpinCo shall have the sole right to use the title Steam/its generation and
use to publish future editions of the Steam Book. As between SpinCo and
RemainCo, SpinCo will retain and own all Copyrights in and to any future
editions of the Steam Book, provided, however, that content contributed by
RemainCo in the future may be owned by, and the Copyright therein owned by,
RemainCo, as may be set forth in a subsequent agreement related to such
contributions.

 

7



--------------------------------------------------------------------------------

(c) The Parties acknowledge that it is desirable for future editions of the
Steam Book to present a comprehensive view of how steam is generated and used
from a variety of energy sources including, inter alia, nuclear energy sources.
SpinCo shall have the sole right to determine the content contained in future
editions of the Steam Book, provided, however, that SpinCo will provide RemainCo
with a right of first refusal to collaborate with SpinCo to provide content
related to nuclear subject matter in the forty-third (43rd) edition of the Steam
Book, with allocation of costs and revenues and any attribution and Copyright
ownership with respect to RemainCo contributed content to be negotiated in good
faith by the Parties. The foregoing right of first refusal shall cease in the
event of a Change of Control of either RemainCo or SpinCo, provided, however,
that the Parties will discuss the feasibility of future collaboration,
specifically related to the contribution of nuclear related subject matter by
RemainCo, in good faith in the event of a Change of Control.

(d) RemainCo shall have, and SpinCo hereby grants to RemainCo, an unlimited,
non-exclusive, perpetual, irrevocable, royalty free, worldwide right and license
to use the content contained in the Steam Book, including the current edition
and any past edition and any future edition to which RemainCo makes a
contribution, for any purpose, including, without limitation, to reproduce,
publicly display, modify, make derivative works, distribute, publicly perform
and distribute for RemainCo’s internal business purposes, including in
connection with customer related activities, provided, however, that RemainCo
shall (i) not use any non-nuclear content contained in the Steam Book in
connection with publishing or distributing a publication which competes with the
Steam Book and (ii) provide attribution and accreditation using a copyright
notice having the format required by law in connection with the use of any
protectable expression of the non-nuclear content contained in the Steam Book.
SpinCo shall provide RemainCo with five hundred (500) copies of the current
edition of the Steam Book at no cost to RemainCo, which copies RemainCo may
distribute without limitation, including to RemainCo customers at no charge. In
the event that RemainCo wishes to order additional copies of the current edition
of the Steam Book or has a desire to purchase existing stock of earlier editions
of the Steam Book, SpinCo will sell such copies to RemainCo at cost, which
copies RemainCo may distribute without limitation, including to RemainCo
customers at no charge.

ARTICLE III

TRADEMARKS

Section 3.1 House Marks.

(a) RemainCo agrees and acknowledges that (i) as of Distribution Date, as
between the RemainCo Group and the SpinCo Group, all right, title and interest
in and to the Trademarks set forth on Schedule 3.1 (the “SpinCo Trademarks”),
including the SpinCo House Marks, shall be the sole and exclusive property of
the SpinCo Group and (ii) except as otherwise provided in Section 3.2, the
RemainCo Group shall cease and discontinue all use of the SpinCo Marks,
including the SpinCo House Marks, as of the Distribution Date. In addition,
RemainCo agrees to use its best efforts to change its name to eliminate
Babcock & Wilcox therefrom, and, if applicable, to cause the members of the
RemainCo Group to change their names to eliminate “Babcock,” “Wilcox,” “Babcock
and Wilcox,” “Babcock & Wilcox” or “B&W” therefrom and to cease and discontinue
the use of the term “Babcock & Wilcox” or “B&W” and any of the

 

8



--------------------------------------------------------------------------------

SpinCo Marks in its business or operations as promptly as practicable following
the Distribution Date. Notwithstanding the foregoing, SpinCo agrees and
acknowledges that RemainCo will change its name to BWX Technologies and that
RemainCo and the RemainCo Group may continue to use “BW” and derivations thereof
and therefrom (but not “B&W”) in its business or operations after the
Distribution Date. SpinCo agrees not to, and shall not permit any member of the
SpinCo Group to, oppose, petition to cancel, or otherwise challenge or object to
the use of or any current application and/or subsequent application for
registration by RemainCo or any member of the RemainCo Group of any RemainCo
House Marks as long as such use and/or registration does not make use of the
SpinCo House Marks and further agrees to take such actions as may be reasonably
requested by RemainCo and execute or cause to be executed by the appropriate
members of the SpinCo Group such other agreements, instruments and other
documents, including coexistence agreements and letters of consent, as may be
reasonably requested by RemainCo to facilitate the registration and continued
prosecution of RemainCo House Marks (e.g., in the event that any SpinCo House
Mark is cited against an application for a RemainCo House Mark).

(b) RemainCo agrees not to, and shall not permit any member of the RemainCo
Group to, oppose, petition to cancel, or otherwise challenge or object to the
use of or any current application and/or subsequent application for registration
by SpinCo or any member of the SpinCo Group of any SpinCo House Marks, as long
as such use and/or registration does not make use of the RemainCo House Marks
and further agrees to take such actions as may be reasonably requested by SpinCo
and execute or cause to be executed by the appropriate members of the RemainCo
Group such other agreements, instruments and other documents, including
coexistence agreements and letters of consent, as may be reasonably requested by
SpinCo to facilitate the registration and continued prosecution of SpinCo House
Marks (e.g., in the event that any RemainCo House Mark is cited against an
application for a SpinCo House Mark).

Section 3.2 Limited License to Use SpinCo House Marks. RemainCo shall have the
right to use the SpinCo House Marks in connection with the operation of the
RemainCo Business for a limited period of 270 days following the Distribution
Date. After such 270-day period, RemainCo shall discontinue all use of the
SpinCo House Marks, including any use on stationery or letterhead and any use on
or in connection with other RemainCo Assets. However, the Parties agree that the
RemainCo Group may continue, beyond such 270-day period, to distribute copies of
any existing inventory of its marketing literature, including technical papers,
brochures, and printed promotional material, in existence on the Distribution
Date, provided, however, that reasonable efforts are made to remove or cover up
any SpinCo House Marks appearing thereon prior to distribution. Notwithstanding
the foregoing provisions of this Section 3.2, in no event shall any of the
members of the RemainCo Group continue to use the SpinCo House Marks (whether in
any of the materials referenced in the immediately preceding sentence or
otherwise) following a Change of Control of RemainCo. For the avoidance of
doubt, none of the foregoing shall apply to any stationery, letterhead or
marketing literature, including technical papers, brochures, and printed
promotional material, distributed by any member of the RemainCo Group to its
customers prior to the Distribution Date or to any SpinCo House Marks included
on or in any copies of the Steam Book distributed by RemainCo or any member of
the RemainCo Group prior to or after the Distribution Date. All of RemainCo’s
use of the SpinCo House Marks shall inure to the benefit of SpinCo. RemainCo
agrees to use the SpinCo House Marks in accordance with such quality standards
as are used by the SpinCo Group as of the date of this Agreement. Except as set
forth in this Section 3.2, it is expressly agreed that RemainCo is not obtaining
any right, title or interest in the SpinCo House Marks.

 

9



--------------------------------------------------------------------------------

Section 3.3 Removal of Classes from SpinCo Marks.

(a) Within sixty (60) days from the Distribution Date, SpinCo will make all
necessary filings and take all necessary actions, subject to all applicable
local Laws, to (i) as applicable, amend the description of goods and services to
remove references to nuclear subject matter included in any existing
registration for any SpinCo House Mark registered in the United States, Canada,
the United Kingdom, the People’s Republic of China, Romania, South Korea,
Vietnam, India, Indonesia, Japan, Mexico, Norway, South Africa, Ukraine, the
European Union and Argentina and (ii) as applicable, to amend or modify the
description of goods and services to remove references to nuclear subject matter
contained in any application pending for any SpinCo House Mark in the United
States, Canada, the United Kingdom, the People’s Republic of China, Romania,
South Korea, Vietnam, India, Indonesia, Japan, Mexico, Norway, South Africa,
Ukraine, the European Union and Argentina. Without limiting the foregoing,
within sixty (60) days from the Distribution Date, SpinCo will make all
necessary filings and take all necessary actions, subject to all applicable
local Laws, to amend the description of goods and services to remove referenced
to nuclear subject matter from the registrations and applications for SpinCo
House Marks listed on Schedule 3.3.

(b) Within ninety (90) days from the Distribution Date, SpinCo will make all
necessary filings and take all necessary actions, subject to all applicable
local Laws, to (i) as applicable, amend the description of goods and services to
remove references to nuclear subject matter included in any existing
registration for any SpinCo Trademarks (other than SpinCo House Marks otherwise
covered by Section 3.3(a)) and (ii) as applicable, amend or modify any
application pending for any SpinCo Mark (other than SpinCo House Marks otherwise
covered by Section 3.3(a)) to amend the description of goods and services to
remove references to nuclear subject matter contained in such application.

Section 3.4 RemainCo Marks. SpinCo agrees and acknowledges that (i) as of the
Date of this Agreement, as between the SpinCo Group and the RemainCo Group, all
right, title and interest in and to the Trademarks set forth on Schedule 3.4
(the “RemainCo Trademarks”) shall be the sole and exclusive property of the
RemainCo Group and the SpinCo Group shall cease and discontinue all use of the
RemainCo Marks as of the Distribution Date.

Section 3.5 Duty to Avoid Confusion. The Parties confirm their belief that the
likelihood of confusion will not result from their respective use of the SpinCo
Marks and RemainCo Marks, including RemainCo’s continuing use of the name BWX
Technologies and continued use of the terms “BWX”, “BWX Technologies” or “BWXT”
and derivations thereof and therefrom, due to the differences in the goods and
services primarily associated therewith (e.g., nuclear versus fossil fuel). In
the event that either Party becomes aware of any actual confusion or mistake
occurring as a result of their uses of their respective marks, the Parties agree
to communicate all details of each such instance to each other, and to cooperate
reasonably to take steps to abate the cause of confusion or mistake, and to
prevent any such confusion or mistake from arising again.

 

10



--------------------------------------------------------------------------------

ARTICLE IV

SHARED LIBRARY MATERIALS

Section 4.1 Shared Library Materials. RemainCo and SpinCo acknowledge and agree
that the Shared Library Materials represent a collection of shared historical
and foundational information related to and derived from more than fifty
(50) years of research and development focused on technology and design criteria
applicable to the businesses of RemainCo and SpinCo, which information,
including all Know-How and Copyrights contained therein, has application to the
businesses of RemainCo and SpinCo. The Shared Library Materials identified as of
the Distribution Date are set forth on Schedule 4.1, which may be amended or
modified upon mutual agreement of the Parties from time to time to (i) include
additional Shared Library Materials discovered after the Distribution Date or
(ii) to reflect the results of the allocation process contemplated in
Section 4.4 below.

Section 4.2 Cross-License of Shared Library Materials. The Parties acknowledge
and agree that each of RemainCo and SpinCo and additional members of the
RemainCo Group and SpinCo Group presently have shared access to and rights to
exploit the Shared Library Materials and may have a right and interest in and to
certain Shared Library Materials, including in and to Intellectual Property
embodied therein. Accordingly, (i) with respect to RemainCo’s right and interest
in and to the Shared Library Materials, RemainCo, for itself and as
representative of all other members of the RemainCo Group, hereby grants to
SpinCo (x) a perpetual (subject to Section 4.4), irrevocable, exclusive,
royalty-free, worldwide right and license with the right to grant sublicenses
(solely as set forth in Section 5.6) to use the Shared Library Materials,
including all Know-How and Copyrights embodied therein, for any purpose in the
SpinCo Core Field and (y) a perpetual (subject to Section 4.4), irrevocable,
non-exclusive, royalty-free, worldwide right and license with the right to grant
sublicenses (solely as set forth in Section 5.6) to use the Shared Library
Materials, including all Know-How and Copyrights embodied therein, for any
purpose in any field other than the RemainCo Core Field or the SpinCo Core Field
and (ii) with respect to SpinCo’s right and interest in and to the Shared
Library Materials, SpinCo, for itself and as representative of all other members
of the SpinCo Group, hereby grants to RemainCo (x) a perpetual (subject to
Section 4.4), irrevocable, exclusive, royalty-free, worldwide right and license
with the right to grant sublicenses (solely as set forth in Section 5.6) to use
the Shared Library Materials, including all Know-How and Copyrights embodied
therein, for any purpose in the RemainCo Core Field and (y) a perpetual (subject
to Section 4.4), irrevocable, non-exclusive, royalty-free, worldwide right and
license with the right to grant sublicenses (solely as set forth in Section 5.6)
to use the Shared Library Materials, including all Know-How and Copyrights
embodied therein, for any purpose in any field other than the SpinCo Core Field
or the RemainCo Core Field. The foregoing licenses include the right to
reproduce, prepare derivative works, distribute, perform and otherwise exploit
such Shared Library Materials and to use the Shared Library Materials to design,
develop, manufacture, have manufactured, sell and support products and services,
subject in each case to applicable export control Laws and the provisions of
Section 4.5.

Section 4.3 Maintenance of Shared Library Materials. Unless mutually agreed upon
by the Parties in writing, all Shared Library Materials (other than those which
have been allocated pursuant to Section 4.4) shall be maintained in a mutually
agreed upon location accessible to both Parties (the “Shared Location”) and in a
manner mutually agreeable to both Parties with respect to shared access, removal
and replacement of documents and similar issues.

 

11



--------------------------------------------------------------------------------

(a) Notwithstanding the foregoing, the Parties acknowledge and agree that
(i) archival copies of certain Shared Library Materials are recorded on
microfiche; (ii) two sets of the applicable microfiche exist as of the
Distribution Time; and (iii) rather than maintaining such microfiche in a
mutually agreed upon location accessible to both Parties, each Party will be
entitled to maintain a copy of the microfiche at its own location, provided,
however, that in the event that any Shared Library Materials are found to be
missing from or otherwise inaccessible using one Party’s copy of the applicable
microfiche, the other Party will provide such Party with access to the
microfiche in its possession for copying, with all copying costs to be paid by
the Party seeking to obtain the copy.

(b) RemainCo and SpinCo agree to share all costs and expenses of maintaining the
Shared Library Materials on an equal basis and to share all costs and expenses
of maintaining the Shared Location as set forth in Schedule 6.3 of the Master
Separation Agreement. In the event that one Party is responsible vis-a-vis a
Third Party for the payment of costs and expenses related to the Shared
Location, such Party will provide to the other Party a statement of all costs
and expenses incurred in connection with the Shared Location as set forth in
Schedule 6.3 of the Master Separation Agreement. The other Party will reimburse
the responsible Party for the applicable percentage of such costs and expenses
within thirty (30) days of receipt of such statement, unless otherwise agreed
upon by the Parties.

(c) Without limiting this Section 4.3, the Parties agree that as of the
Distribution Time, the Shared Location will be the Iron Mountain storage
facility located at Boyers, Pennsylvania, which will be maintained pursuant to
an agreement between RemainCo and Iron Mountain for the 137RC account and by
SpinCo for the 1100 account. RemainCo and SpinCo shall share all costs and
expenses related to storing the Shared Library Materials with Iron Mountain in a
manner consistent with Section 4.3(b) above.

Section 4.4 Potential Allocation of Shared Library Materials. The Parties
acknowledge and agree that the Shared Library Materials may contain limited
material that could be allocated solely to one Party with respect to ownership
and use. In the event that one Party (the “Notifying Party”) discovers an item
of Shared Library Material which it believes should be allocated to one Party
based upon a good faith belief that such items belongs to or relates exclusively
to the business of such Party, the Notifying Party will notify the other Party
(the “Reviewing Party”) of the item and the proposed allocation, including the
Notifying Party’s rationale, in writing and designate at least one
representative from the relevant operating division to negotiate the proposal.
The Reviewing Party will designate at least one representative from the relevant
operating division to review and negotiate the proposed allocation. The Parties,
including the designated representatives, shall negotiate regarding the
Notifying Party’s proposal in good faith. In the event that the Parties mutually
agree that the Notifying Party’s proposal is valid, the applicable item of
Shared Library Material (i) shall be deemed to be owned by the specified Party,
(ii) shall no longer constitute Shared Library Material; (iii) shall be
permanently removed from the Shared Location by the specified Party and
(iv) shall be removed from Schedule 4.1, provided, however, that the foregoing
shall not limit a Party’s existing use of any Shared Library Material or
obligate any Party to cease utilizing any derivative works of such

 

12



--------------------------------------------------------------------------------

Shared Library Material made prior to the date of agreement regarding the
Notifying Party’s proposal. In the event that the Parties do not agree that the
Notifying Party’s proposal is valid, the applicable item shall remain Shared
Library Material under the terms of this Agreement. Without limiting the
foregoing, the Parties agree and acknowledge that the Shared Library Materials
may contain design standards and design manuals related solely to nuclear
content set forth on Schedule 4.4 (collectively, the “Nuclear Design Manuals”),
and that such Nuclear Design Manuals are deemed to be owned by RemainCo, subject
only to SpinCo’s right to confirm that such Nuclear Design Manuals, including
each page therein, are marked with the engineering standards series and
numbering set forth on Schedule 4.4. SpinCo’s right to such confirmation is
expressly limited to confirmation of the engineering standards series and
numbering system contained in or on such Nuclear Design Materials for purposes
of confirmation of the document’s identification and does not include the right
to analyze, review, or approve any of the content contained in any such Nuclear
Design Manual.

Section 4.5 Confidentiality and Trade Secret Status of Shared Library Materials.
The Parties acknowledge that the Research Documents contained within the Shared
Library Materials likely contain proprietary trade secret information. Each
Party will use reasonable efforts to maintain confidentiality of any trade
secret or proprietary information contained within the Shared Library Materials
in a manner materially consistent with the how the applicable Party protects its
own trade secret or proprietary information.

Section 4.6 Third Party Materials Contained in the Shared Library Materials. The
Parties acknowledge that the Shared Library Materials contain Third Party-owned
material, including, without limitation, the Reference Materials, and this
Agreement does not include any license to utilize such Third Party-owned
material or any representation, warranty or indemnity from or to SpinCo or
RemainCo or any member of the SpinCo Group or RemainCo Group related to the use
of such Third Party-owned material in connection with the Shared Library
Materials.

ARTICLE V

INTELLECTUAL PROPERTY LICENSES AND COVENANTS

Section 5.1 Cross-License of Shared Know-How.

(a) SpinCo, for itself and as representative of all other members of the SpinCo
Group, hereby grants to RemainCo (x) a perpetual, irrevocable, exclusive,
royalty-free, worldwide right and license with the right to grant sublicenses
(solely as set forth in Section 5.6) to use the SpinCo Know-How currently or
previously used in connection with the RemainCo Business or otherwise in the
possession of RemainCo or any member of the RemainCo Group as of Distribution
Date (the “Licensed SpinCo Know-How”), for the continued operation of the
RemainCo Business and any future extensions of the RemainCo Business in the
RemainCo Core Field and (y) a perpetual, irrevocable, non-exclusive,
royalty-free, worldwide right and license with the right to grant sublicenses
(solely as set forth in Section 5.6) to use the Licensed SpinCo Know-How for the
continued operation of the RemainCo Business and any future extensions of the
RemainCo Business in any field other than the RemainCo Core Field or the SpinCo
Core Field; provided, however, the foregoing licenses shall not extend to
(i) SpinCo Know-How

 

13



--------------------------------------------------------------------------------

licensed by SpinCo or any other member of the SpinCo Group if and to the extent
the licensing of same to RemainCo would constitute a breach of an agreement with
any Third Party executed prior to the Effective Date or result in any expense to
SpinCo or any member of the SpinCo Group for payments to such Third Party or
(ii) any intellectual property not owned by one or more members of the SpinCo
Group, or as to which no member of the SpinCo Group has the right to grant
sublicenses, as of the Effective Date.

(b) RemainCo, for itself and as representative of all other members of the
RemainCo Group, hereby grants to SpinCo (x) a perpetual, irrevocable, exclusive,
royalty-free, worldwide right and license with the right to grant sublicenses
(solely as set forth in Section 5.6) to use the RemainCo Know-How currently or
previously used in connection with the SpinCo Business or otherwise in the
possession of SpinCo or any member of the SpinCo Group as of the Distribution
Date (the “Licensed RemainCo Know-How”), for the continued operation of the
SpinCo Business and any future extensions of the SpinCo Business in the SpinCo
Core Field and (y) a perpetual, irrevocable, non-exclusive, royalty-free,
worldwide right and license with the right to grant sublicenses (solely as set
forth in Section 5.6) to use the Licensed RemainCo Know-How for the continued
operation of the SpinCo Business and any future extensions of the SpinCo
Business in any field other than the RemainCo Core Field or the SpinCo Core
Field; provided, however, the foregoing licenses shall not extend to
(i) RemainCo Know-How licensed by RemainCo or any other member of the RemainCo
Group if and to the extent the licensing of same to SpinCo would constitute a
breach of an agreement with any Third Party executed prior to the Effective Date
or result in any expense to RemainCo or any member of the RemainCo Group for
payments to such Third Party or (ii) any intellectual property not owned by one
or more members of the RemainCo Group, or as to which no member of the RemainCo
Group has the right to grant sublicenses, as of the Effective Date.

Section 5.2 Reserved.

Section 5.3 Reserved.

Section 5.4 Cross-Licenses of Software.

(a) The Parties acknowledge and agree that each of RemainCo and SpinCo and
additional members of the RemainCo Group and SpinCo Group presently have shared
access to and rights to exploit the Software set forth on Schedule 5.4(a) (the
“Foundational Software”) and may have a right and interest in and to the
Foundational Software, including in and to Intellectual Property embodied
therein. Accordingly, (i) with respect to RemainCo’s right and interest in and
to the Foundational Software, RemainCo, for itself and as representative of all
other members of the RemainCo Group, hereby grants to SpinCo (x) a perpetual,
irrevocable, exclusive, royalty-free, worldwide right and license to use the
Foundational Software, including any Intellectual Property embodied therein, for
the continued operation of the SpinCo Business and any future extensions of the
SpinCo Business in the SpinCo Core Field and (y) a perpetual, irrevocable,
non-exclusive, royalty-free, worldwide right and license to use the Foundational
Software, including any Intellectual Property embodied therein, for the
continued operation of the SpinCo Business and any future extensions of the
SpinCo Business in any field other than the SpinCo Core Field or the RemainCo
Core Field; and (ii) with respect to SpinCo’s right and interest in and to the
Foundational Software, SpinCo, for itself and as representative of all other
members

 

14



--------------------------------------------------------------------------------

of the SpinCo Group, hereby grants to RemainCo (x) a perpetual, irrevocable,
exclusive, royalty-free, worldwide right and license to use the Foundational
Software, including any Intellectual Property embodied therein, for the
continued operation of the RemainCo Business and any future extensions of the
RemainCo Business in the RemainCo Core Field and (y) a perpetual, irrevocable,
non-exclusive, royalty-free, worldwide right and license to use the Foundational
Software, including any Intellectual Property embodied therein, for the
continued operation of the RemainCo Business and any future extensions of the
RemainCo Business in any field other than the SpinCo Core Field or the RemainCo
Core Field. The foregoing licenses includes the right to reproduce, prepare
derivative works, distribute, perform and otherwise exploit such Foundational
Software and to use the Foundational Software to design, develop, manufacture,
have manufactured, sell and support products and services.

Section 5.5 Reserved.

Section 5.6 Sublicensing; Assignability.

(a) The foregoing licenses shall be assignable in whole or in part only (i) to
any Affiliate or (ii) to the extent the licensee transfers to a Third Party all
or substantially all of the assets of the business to which such Licensed SpinCo
Intellectual Property or the Licensed RemainCo Intellectual Property, as
applicable, relates.

(b) RemainCo may sublicense the Licensed SpinCo Intellectual Property to
Affiliates of RemainCo, even if they become Affiliates after the Distribution
Date, solely within the scope of its licenses in Article 5, provided that such
sublicense shall only be effective for such time as such entity remains an
Affiliate of RemainCo, subject to Section 5.6(a)(ii). RemainCo may, and may
permit its sublicensees to, sublicense erection and arrangement drawings; form,
fit, and function drawings; and product and installation/erection specifications
based upon the Licensed SpinCo Intellectual Property to: (i) customers to enable
them to use, operate, maintain and repair the equipment, services or other
deliverables which incorporate or are derived from the Licensed SpinCo
Intellectual Property and which were sold to them by RemainCo or its
sublicensees; and (ii) to contractors, subcontractors and vendors to enable them
to manufacture, erect, install, service, repair and maintain those products to
which the licenses set forth in Article 5 relate.

(c) SpinCo may sublicense the Licensed RemainCo Intellectual Property to
Affiliates of SpinCo, even if they become Affiliates after the Distribution
Date, solely within the scope of its licenses in Article 5, provided that such
sublicense shall only be effective for such time as such entity remains an
Affiliate of SpinCo, subject to Section 5.6(a)(ii). SpinCo may, and may permit
its sublicensees to, sublicense erection and arrangement drawings; form, fit,
and function drawings; and product and installation/erection specifications
based upon the Licensed RemainCo Intellectual Property to: (i) customers to
enable them to use, operate, maintain and repair the equipment, services or
other deliverables which incorporate or are derived from the Licensed RemainCo
Intellectual Property and which were sold to them by SpinCo or its sublicensees;
and (ii) to contractors, subcontractors and others to enable them to
manufacture, erect, install, service, repair and maintain those products to
which the license set forth in Article 5 relate.

 

15



--------------------------------------------------------------------------------

Section 5.7 Restrictions on Licensor Exploitation of Intellectual Property.

(a) RemainCo (i) shall not use or exploit the Licensed RemainCo Intellectual
Property in the SpinCo Core Field and (ii) shall not, and shall not permit any
member of the RemainCo Group to, license, provide or otherwise grant to any
Third Party the right to use, exploit or access any Licensed RemainCo
Intellectual Property in the SpinCo Core Field.

(b) SpinCo (i) shall not use or exploit the Licensed SpinCo Intellectual
Property in the RemainCo Core Field and (ii) shall not, and shall not permit any
member of the SpinCo Group to, license, provide or otherwise grant to any Third
Party the right to use, exploit or access any Licensed SpinCo Intellectual
Property in the RemainCo Core Field.

Section 5.8 Third Party Agreements; Reservation of Rights.

(a) All licenses granted herein are expressly made only subject to, and only to
the extent permissible under, all pre-existing rights, obligations and
restrictions contained in any existing agreements related to the applicable
Intellectual Property licensed herein, including, without limitation, licenses
or other rights existing in third parties granted by SpinCo or RemainCo and/or
their sublicensees in existing license agreements, applicable agreements in
existence between members of the RemainCo Group and the United States Department
of Energy, applicable agreements in existence between members of the SpinCo
Group and the United States Department of Energy and all existing security
agreements and liens in place in connection with such licensed Intellectual
Property.

(b) Except for the limited rights granted in this Agreement in connection with
the Licensed RemainCo Intellectual Property, including, without limitation, the
rights and obligations arising out of or related to Section 5.10, RemainCo
reserves to itself all right, title and interest in and to the Licensed RemainCo
Intellectual Property. Without limiting the foregoing, for purposes of clarity,
as between RemainCo and SpinCo, RemainCo retains all rights in and to, and to
use and exploit, and including without limitation the right to make, have made,
use, lease, sell, offer for sale, and import, and use, reproduce, prepare
derivative works of, distribute copies, perform and display products and
services which utilize or embody such Licensed RemainCo Intellectual Property in
the RemainCo Core Field. Except for the limited rights granted in this Agreement
in connection with the Licensed SpinCo Intellectual Property, including, without
limitation, the rights and obligations arising out of or related to
Section 5.10, SpinCo reserves to itself all right, title and interest in and to
the Licensed SpinCo Intellectual Property. Without limiting the foregoing, for
purposes of clarity, as between RemainCo and SpinCo, SpinCo retains all rights
in and to, and to use and exploit, and including without limitation the right to
make, have made, use, lease, sell, offer for sale, and import, and use,
reproduce, prepare derivative works of, distribute copies, perform and display
products and services which utilize or embody such Licensed SpinCo Intellectual
Property in the SpinCo Core Field.

Section 5.9 Maintenance of Intellectual Property.

(a) RemainCo shall not have, nor shall any member of the RemainCo Group have,
any obligation to maintain the pendency, subsistence, validity, enforceability
or confidentiality of any Licensed RemainCo Intellectual Property. RemainCo may,
and may permit an applicable member of the RemainCo Group to, discontinue
maintenance, abandon or dedicate to the public any Licensed RemainCo
Intellectual Property.

 

16



--------------------------------------------------------------------------------

(b) SpinCo shall not have, nor shall any member of the SpinCo Group have, any
obligation to maintain the pendency, subsistence, validity, enforceability or
confidentiality of any Licensed SpinCo Intellectual Property. SpinCo may, and
may permit an applicable member of the RemainCo Group to, discontinue
maintenance, abandon or dedicate to the public any Licensed RemainCo
Intellectual Property.

Section 5.10 Covenants.

(a) RemainCo hereby covenants not to sue SpinCo under any Licensed RemainCo
Know-How and under RemainCo’s right, title and interest in and to Shared Library
Materials and Foundational Software, including, without limitation, all
applicable Patents, Copyrights, and Know-How, for infringement or
misappropriation based upon any action that occurs in connection with the
continued operation of the SpinCo Business and any future extensions of the
SpinCo Business in any field other than the RemainCo Core Field after the
Distribution Date. The foregoing covenant shall extend to any permitted
assignees or sublicensees of SpinCo hereunder. RemainCo further covenants to
impose the obligations set forth in this Section 5.10(a) on any subsequent Third
Party or Affiliate to whom RemainCo may sell, transfer, convey or otherwise
assign any of the foregoing Intellectual Property and shall ensure that any such
Person agrees, in writing, to be bound by the covenants and obligations set
forth herein.

(b) SpinCo hereby covenants not to sue RemainCo under any Licensed SpinCo
Know-How and under SpinCo’s right, title and interest in and to Shared Library
Materials and Foundational Software, including, without limitation, all
applicable Patents, Copyrights, and Know-How, for infringement or
misappropriation based upon any action that occurs in connection with the
continued operation of the RemainCo Business and any future extensions of the
RemainCo Business in any field other than the SpinCo Core Field after the
Distribution Date. The foregoing covenant shall extend to any permitted
assignees or sublicensees of RemainCo hereunder. SpinCo further covenants to
impose the obligations set forth in this Section 5.10(b) on any subsequent Third
Party or Affiliate to whom SpinCo may sell, transfer, convey or otherwise assign
any of the foregoing Intellectual Property and shall ensure that any such Person
agrees, in writing, to be bound by the covenants and obligations set forth
herein.

ARTICLE VI

TECHNICAL ASSISTANCE AND TECHNOLOGY TRANSFER

Section 6.1 Reserved.

Section 6.2 Reserved.

Section 6.3 No Additional Technical Assistance. Except as expressly set forth in
the Master Separation Agreement or any other Intellectual Property Agreement or
other Ancillary Agreement, no Party shall be required to provide the other Party
with any technical assistance or to furnish any other Party with any documents,
materials or other information or Know-How.

 

17



--------------------------------------------------------------------------------

ARTICLE VII

NO WARRANTIES.

Except as expressly set forth in this Agreement, SpinCo and RemainCo understand
and agree that no member of the RemainCo Group is making any representation or
warranty of any kind whatsoever, express or implied, to SpinCo or any member of
the SpinCo Group in any way as to the SpinCo Business, the Foundational
Software, Shared Library Materials or the Licensed RemainCo Intellectual
Property; and, no member of the SpinCo Group is making any representation or
warranty of any kind whatsoever, express or implied, to RemainCo or any member
of the RemainCo Group in any way as to the RemainCo Business, the Shared Library
Materials, the Foundational Software or the Licensed SpinCo Intellectual
Property. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING THE TRANSFERS AND
LICENSES REFERRED TO IN THIS AGREEMENT (INCLUDING PRIOR TRANSFERS) HAVE BEEN, OR
WILL BE, MADE WITHOUT ANY REPRESENTATION OR WARRANTY OF ANY NATURE, EXPRESS OR
IMPLIED, AT COMMON LAW, BY STATUTE OR OTHERWISE, RELATING TO (A) THE VALUE OR
FREEDOM FROM ENCUMBRANCE OF, ANY ASSETS OR INTELLECTUAL PROPERTY, (B) THE
CONDITION OR SUFFICIENCY OF ANY ASSETS OR INTELLECTUAL PROPERTY (INCLUDING ANY
IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, MARKETABILITY, TITLE, VALUE, FREEDOM FROM ENCUMBRANCE OR OF CONFORMITY
TO MODELS OR SAMPLES OF MATERIALS, OR THE PRESENCE OR ABSENCE OF ANY HAZARDOUS
MATERIALS IN OR ON, OR DISPOSED OR DISCHARGED FROM, SUCH ASSETS), (C) THE
NON-INFRINGEMENT OF ANY PATENT OR OTHER INTELLECTUAL PROPERTY RIGHT OF ANY THIRD
PARTY, (D) ANY OTHER MATTER CONCERNING ANY ASSETS OR INTELLECTUAL PROPERTY
(E) AS TO THE LEGAL SUFFICIENCY TO CONVEY TITLE TO ANY ASSETS OR INTELLECTUAL
PROPERTY OR (F) THAT THE LICENSOR HAS ANY RIGHTS OR TITLE AT ALL IN OR TO ANY
INTELLECTUAL PROPERTY. WITHOUT LIMITING THE FOREGOING, REMAINCO AND SPINCO
HEREBY ACKNOWLEDGE AND AGREE THAT ALL INTELLECTUAL PROPERTY TRANSFERRED OR
LICENSED PURSUANT TO THIS AGREEMENT AND ALL INTELLECTUAL PROPERTY INCLUDED IN
PRIOR TRANSFERS ARE BEING OR WERE LICENSED OR TRANSFERRED “AS IS, WHERE IS.”

ARTICLE VIII

THIRD-PARTY INFRINGEMENT

Section 8.1 No Obligation. No Party shall have any obligation to institute or
maintain any action or suit against any Third Party for infringement or
misappropriation of any Intellectual Property licensed hereunder, or to defend
any action or suit brought by a Third Party which challenges or concerns the
validity of any such Intellectual Property or which claims that any Intellectual
Property licensed to the other Party infringes or constitutes misappropriation
of the Intellectual Property rights of any Third Party.

 

18



--------------------------------------------------------------------------------

Section 8.2 Notice Regarding Infringement. Each Party shall promptly notify the
other Party in writing upon learning that a Third Party may potentially be
infringing, misappropriating or otherwise violating any Intellectual Property
licensed under this Agreement, which notice shall set forth in reasonable detail
the identity of the suspected infringer and nature of suspected infringement.

Section 8.3 Suits for Infringement.

(a) Licensed RemainCo Intellectual Property.

(i) With respect to any Licensed RemainCo Intellectual Property to which
RemainCo has granted SpinCo an exclusive license hereunder, as between RemainCo
and SpinCo, RemainCo shall have the first right to initiate, prosecute and
control any action or proceeding to restrain infringement or misappropriation of
such Licensed RemainCo Intellectual Property in the SpinCo Core Field, and, for
purposes of clarity, the sole and exclusive right to initiate, prosecute and
control such proceedings in the RemainCo Core Field and in any field other than
the SpinCo Core Field. RemainCo shall provide prompt written notice to SpinCo of
any determination to initiate, prosecute and control any such action or
proceeding in the SpinCo Core Field. SpinCo, as the exclusive licensee, agrees
to be joined as a party if necessary to prosecute the action or proceeding, and
shall provide all reasonable cooperation, including any necessary use of their
name, required to prosecute such action or proceeding. In such instance,
RemainCo shall control any such action or proceeding and negotiations for its
settlement and compromise and shall have sole discretion regarding the
settlement or compromise thereof. In connection with the foregoing, SpinCo may,
at its option, elect to assume and pay its and RemainCo’s out-of-pocket costs
incurred in connection with such litigation or proceeding undertaken by
RemainCo, including, without limitation, attorney’s fees. SpinCo will provide
prompt written notice to RemainCo, in any event no later than thirty (30) days
after receipt of RemainCo’s notice of its determination to initiate, prosecute
and control such action or proceeding in the SpinCo Core Field, of its
determination to elect to assume and pay the applicable costs or to decline to
pay assume and pay the applicable costs. In the event SpinCo does not elect to
assume and pay the costs associated with RemainCo’s initiation, prosecution and
control of such action or proceeding in the SpinCo Core Field, RemainCo shall
assume and pay its and SpinCo’s out-of-pocket costs incurred in connection with
such litigation or proceeding undertaken by RemainCo, including, without
limitation, attorney’s fees. Any recovery obtained as a result of such
proceeding in the SpinCo Core Field shall be retained by (i) SpinCo in the event
that SpinCo assumed and paid the applicable costs of the litigation or
proceeding or (ii) RemainCo in the event that RemainCo assumed and paid the
applicable costs of the litigation or proceeding in accordance with this
Section 8.3(a)(i).

(ii) If RemainCo does not exercise its right to enforce any applicable Licensed
RemainCo Intellectual Property in the SpinCo Core Field, RemainCo shall provide
notice to that effect to SpinCo and, as between RemainCo and SpinCo, SpinCo
shall have the right to initiate, prosecute and control any action or proceeding
to restrain infringement or misappropriation of such Licensed RemainCo
Intellectual Property in the SpinCo Core Field. SpinCo shall provide prompt
written notice to RemainCo of any determination to initiate, prosecute and
control any such action or proceeding in the SpinCo Core Field. RemainCo, as the
owner and licensor, agrees to be joined as a party if necessary to prosecute the
action or proceeding, and shall

 

19



--------------------------------------------------------------------------------

provide all reasonable cooperation, including any necessary use of their name,
required to prosecute such action or proceeding. In connection with the
foregoing, SpinCo shall assume and pay its and RemainCo’s out-of-pocket costs
incurred in connection with any litigations or proceedings described above,
including, without limitation, attorney’s fees. Any recovery obtained as a
result of such proceeding related to infringement or misappropriation in the
SpinCo Core Field shall be retained by SpinCo.

(iii) In the event that a Third Party may potentially be infringing,
misappropriating or otherwise violating any Licensed RemainCo Intellectual
Property in both the SpinCo Core Field and the RemainCo Core Field, SpinCo and
RemainCo will meet and confer in good faith regarding the manner in which to
respond to such infringement in the SpinCo Core Field and RemainCo Core Field
collectively, provided, however, that the foregoing does not limit the rights
set forth in Section 8.3(a)(i) or Section 8.3(a)(ii).

(b) Licensed SpinCo Intellectual Property.

(i) With respect to any Licensed SpinCo Intellectual Property to which SpinCo
has granted RemainCo an exclusive license hereunder, as between SpinCo and
RemainCo, SpinCo shall have the first right to initiate, prosecute and control
any action or proceeding to restrain infringement or misappropriation of such
Licensed SpinCo Intellectual Property in the RemainCo Core Field, and, for
purposes of clarity, the sole and exclusive right to initiate, prosecute and
control such proceedings in the SpinCo Core Field and in any field other than
the RemainCo Core Field. SpinCo shall provide prompt written notice to RemainCo
of any determination to initiate, prosecute and control any such action or
proceeding in the RemainCo Core Field. RemainCo, as the exclusive licensee,
agrees to be joined as a party if necessary to prosecute the action or
proceeding, and shall provide all reasonable cooperation, including any
necessary use of their name, required to prosecute such action or proceeding. In
such instance, SpinCo shall control any such action or proceeding and
negotiations for its settlement and compromise and shall have sole discretion
regarding the settlement or compromise thereof. In connection with the
foregoing, RemainCo may, at its option, elect to assume and pay its and SpinCo’s
out-of-pocket costs incurred in connection with such litigation or proceeding,
including, without limitation, attorney’s fees. RemainCo will provide prompt
written notice to SpinCo, in any event no later than thirty (30) days after
receipt of SpinCo’s notice of its determination to initiate, prosecute and
control such action or proceeding in the RemainCo Core Field, of its
determination to elect to assume and pay the applicable costs or to decline to
pay assume and pay the applicable costs. In the event RemainCo does not elect to
assume and pay the costs associated with SpinCo’s initiation, prosecution and
control of such action or proceeding in the RemainCo Core Field, SpinCo shall
assume and pay its and RemainCo’s out-of-pocket costs incurred in connection
with such litigation or proceeding undertaken by SpinCo, including, without
limitation, attorney’s fees. Any recovery obtained as a result of such
proceeding in the RemainCo Core Field shall be retained by (i) RemainCo in the
event that RemainCo assumed and paid the applicable costs of the litigation or
proceeding or (ii) SpinCo in the event that SpinCo assumed and paid the
applicable costs of the litigation or proceeding in accordance with this
Section 8.4(b)(i).

(ii) If SpinCo does not exercise its right to enforce any applicable Licensed
SpinCo Intellectual Property in the RemainCo Core Field, SpinCo shall provide
notice to that

 

20



--------------------------------------------------------------------------------

effect to RemainCo and, as between SpinCo and RemainCo, RemainCo shall have the
right to initiate, prosecute and control any action or proceeding to restrain
infringement or misappropriation of such Licensed SpinCo Intellectual Property
in the RemainCo Core Field. RemainCo shall provide prompt written notice to
SpinCo of any determination to initiate, prosecute and control any such action
or proceeding. SpinCo, as the owner and licensor, agrees to be joined as a party
if necessary to prosecute the action or proceeding, and shall provide all
reasonable cooperation, including any necessary use of their name, required to
prosecute such action or proceeding. In connection with the foregoing, RemainCo
shall assume and pay its and SpinCo’s out-of-pocket costs incurred in connection
with any litigations or proceedings described above, including, without
limitation, attorney’s fees. Any recovery obtained as a result of such
proceeding related to infringement or misappropriation in the RemainCo Core
Field shall be retained by RemainCo.

(iii) In the event that a Third Party may potentially be infringing,
misappropriating or otherwise violating any Licensed SpinCo Intellectual
Property in both the RemainCo Core Field and the SpinCo Core Field, SpinCo and
RemainCo will meet and confer in good faith regarding the manner in which to
respond to such infringement in the RemainCo Core Field and SpinCo Core Field
collectively, provided, however, that the foregoing does not limit the rights
set forth in Section 8.4(b)(i) or Section 8.4(b)(ii).

ARTICLE IX

CONFIDENTIALITY

Section 9.1 RemainCo and SpinCo shall hold and shall cause the members of the
RemainCo Group and the SpinCo Group, respectively, to hold, and shall each cause
their respective officers, employees, agents, consultants and advisors to hold,
in strict confidence and not to disclose or release without the prior written
consent of the other Party, any and all Confidential Information (as defined
herein) of such other Party or the members of its Group; provided, that the
Parties may disclose, or may permit disclosure of, such Confidential Information
(i) to their respective auditors, attorneys, financial advisors, bankers and
other appropriate consultants and advisors who have a need to know such
information and are informed of their obligation to hold such information
confidential to the same extent as is applicable to the Parties and in respect
of whose failure to comply with such obligations, RemainCo or SpinCo, as the
case may be, will be responsible or (ii) to the extent any member of the
RemainCo Group or the SpinCo Group is compelled to disclose any such
Confidential Information by judicial or administrative process or, in the
opinion of legal counsel, by other requirements of Law. Notwithstanding the
foregoing, in the event that any demand or request for disclosure of
Confidential Information is made pursuant to clause (ii) above, RemainCo or
SpinCo, as the case may be, shall promptly notify the other of the existence of
such request or demand and shall provide the other a reasonable opportunity to
seek an appropriate protective order or other remedy, which both Parties will
cooperate in seeking to obtain. In the event that such appropriate protective
order or other remedy is not obtained, the Party who is being compelled to
disclose (or whose Group member is being compelled to disclose) shall, and shall
cause the applicable members at its Group to, furnish, or cause to be furnished,
only that portion of such Confidential Information that is legally required to
be disclosed.

 

21



--------------------------------------------------------------------------------

Section 9.2 As used in this Article 9, “Confidential Information” shall mean all
proprietary, technical or proprietary, operational information (including
Know-How and proprietary information relating to the ages, birth dates, social
security numbers, health-related matters or other confidential matters
concerning employees or former employees) of one Party or members of its Group
which, prior to or following the Distribution Time, has been disclosed by
RemainCo or members of the RemainCo Group, on the one hand, or SpinCo or members
of the SpinCo Group, on the other hand, to, or otherwise has come into the
possession of, the other Group, including pursuant to the technical assistance
and technology transfer provisions of Article VI hereof or any other provision
of this Agreement (except to the extent that such information can be shown to
have been (a) in the public domain through no fault of such Party (or, in the
case of RemainCo, any other member of the RemainCo Group or, in the case of
SpinCo, any other member of the SpinCo Group) or (b) later lawfully acquired
from other sources by the Party (or, in the case of RemainCo, such member of the
RemainCo Group or, in the case of SpinCo, such member of the SpinCo Group) to
which it was furnished; provided, however, in the case of (b) that such sources
did not provide such information in breach of any confidentiality obligations),
or (c) independently developed by employees or agents of such Party who had no
access, direct or indirect, to such information provided by the other Party.

(a) Each Party shall use the Confidential Information only as permitted pursuant
to this Agreement and shall not disclose any Confidential Information to any
Third Party unless permitted pursuant to this Agreement. Each Party shall
exercise the same degree of care to protect and maintain the confidentiality of
the Confidential Information received from the other Party hereunder (but no
less than a reasonable degree of care) as they take to preserve confidentiality
for their own similar information. Without limiting the foregoing, each Party
will take commercially reasonable efforts to implement and maintain
comprehensive security protocols to protect and maintain the confidentiality of
the Confidential Information received from the other Party hereunder, including,
without limitation, implementing administrative, technical, digital, electronic
and physical security strategies and access restrictions to protect Confidential
Information.

ARTICLE X

MISCELLANEOUS

Section 10.1 Authority. Each of the Parties represents to the other that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it has been duly authorized by all necessary corporate or other
actions, (c) it has duly and validly executed and delivered this Agreement to be
executed and delivered on or prior to the Distribution Time, and (d) this
Agreement is legal, valid and binding obligations, enforceable against it in
accordance with their respective terms subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting
creditors’ rights generally and general equity principles.

Section 10.2 Entire Agreement. This Agreement and the Schedules referenced
herein or therein or attached hereto or thereto, constitute the entire agreement
and understanding between the Parties with respect to the subject matter hereof
and supersedes all prior written and oral and all contemporaneous oral
agreements and understandings with respect to the subject matter hereof.

 

22



--------------------------------------------------------------------------------

Section 10.3 Binding Effect; Third-Party Beneficiaries; Assignment. Except as
expressly set forth in Section 5.10 and except for the Affiliates of the
Parties, which are intended to be third party beneficiaries hereunder, this
Agreement does not and is not intended to confer any rights or remedies upon any
Person other than the Parties. This Agreement shall inure to the benefit of and
be binding upon the Parties and their respective successors and permitted
assigns. This Agreement may not be assigned by either Party, except with the
prior written consent of the other Party.

Section 10.4 Amendment. No change or amendment may be made to this Agreement
except by an instrument in writing signed on behalf of both of the Parties.

Section 10.5 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure
or delay on the part of either Party in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement contained
herein, nor shall any single or partial exercise of any such right preclude
other or further exercise thereof or of any other right. All rights and remedies
existing under this Agreement or the Schedules attached hereto are cumulative
to, and not exclusive of, any rights or remedies otherwise available.

Section 10.6 Notices. Unless otherwise expressly provided herein, all notices,
claims, certificates, requests, demands and other communications hereunder shall
be in writing and shall be deemed to be duly given (i) when personally delivered
or (ii) if mailed by registered or certified mail, postage prepaid, return
receipt requested, on the date the return receipt is executed or the letter is
refused by the addressee or its agent or (iii) if sent by overnight courier
which delivers only upon the signed receipt of the addressee, on the date the
receipt acknowledgment is executed or refused by the addressee or its agent or
(iv) if sent by facsimile or electronic mail, on the date confirmation of
transmission is received (provided that a copy of any notice delivered pursuant
to this clause (iv) shall also be sent pursuant to clause (i), (ii) or (iii)),
addressed to the attention of the addressee’s General Counsel at the address of
its principal executive office or to such other address or facsimile number for
a Party as it shall have specified by like notice.

Section 10.7 Counterparts. This Agreement, including the Schedules and Exhibits
hereto and the other documents referred to herein, may be executed in multiple
counterparts, each of which when executed shall be deemed to be an original but
all of which together shall constitute one and the same agreement.

Section 10.8 Severability. If any term or other provision of this Agreement or
the Schedules attached hereto is determined by a nonappealable decision by a
court, administrative agency or arbitrator to be invalid, illegal or incapable
of being enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to either Party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the court, administrative agency or arbitrator
shall interpret this Agreement so as to effect the original

 

23



--------------------------------------------------------------------------------

intent of the Parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the fullest extent
possible. If any sentence in this Agreement is so broad as to be unenforceable,
the provision shall be interpreted to be only so broad as is enforceable.

Section 10.9 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the substantive laws of the State of Delaware,
without regard to any conflicts of law provisions thereof that would result in
the application of the laws of any other jurisdiction.

Section 10.10 Construction. This Agreement shall be construed as if jointly
drafted by SpinCo and RemainCo and no rule of construction or strict
interpretation shall be applied against either Party. The Parties represent that
this Agreement is entered into with full consideration of any and all rights
which the Parties may have. The Parties have relied upon their own knowledge and
judgment and upon the advice of the attorneys of their choosing. The Parties
have had access to independent legal advice, have conducted such investigations
they and their counsel thought appropriate, and have consulted with such other
independent advisors as they and their counsel deemed appropriate regarding this
Agreement and their rights and asserted rights in connection therewith. The
Parties are not relying upon any representations or statements made by any other
Party, or such other Party’s employees, agents, representatives or attorneys,
regarding this Agreement, except to the extent such representations are
expressly set forth or incorporated in this Agreement. The Parties are not
relying upon a legal duty, if one exists, on the part of the other Party (or
such other Party’s employees, agents, representatives or attorneys) to disclose
any information in connection with the execution of this Agreement or its
preparation, it being expressly understood that neither Party shall ever assert
any failure to disclose information on the part of the other Party as a ground
for challenging this Agreement.

Section 10.11 Performance. Each Party shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Subsidiary or Affiliate of such Party.

[INTENTIONALLY LEFT BLANK]

 

24



--------------------------------------------------------------------------------

WHEREFORE, the Parties have signed this Agreement effective as of the date first
set forth above.

 

THE BABCOCK & WILCOX COMPANY By:  

/s/ David S. Black

Name:   David S. Black Title:   Vice President and Chief Accounting Officer
BABCOCK & WILCOX ENTERPRISES, INC. By:  

/s/ J. André Hall

Name:   J. André Hall Title:   Senior Vice President, General Counsel and
Secretary



--------------------------------------------------------------------------------

Schedule 1.1(e)

SpinCo Core Field; RemainCo Core Field

SpinCo Core Field means:

 

1. Ownership and/or operation of power generation facilities fired with
combustible fossil fuels (e.g., coal, coal slurry, oil or natural gas), biomass,
municipal solid waste or concentrated solar energy through tower based solar
thermal conversion systems, in each case for the provision of power, other than
maintenance and operation services performed as part of overall facility
operation and management contracts for domestic or foreign government agencies
or entities (including but not limited to NNSA, NASA, DOD, DOE, as well as
United Kingdom NDA or MOD sites).

 

2. Design, development, research, engineering, procurement, fabrication,
analysis, manufacture, construction, installation, supply, marketing, sale,
lease, rent, commissioning, training, delivery, inspection, testing of, support,
operations, inspection, maintenance, upgrade, repair, refurbishment, rebuilding,
replacement, modification, repowering/fuel switching, relocation, localization,
or other services, including project management, construction project management
or consultation, plant, system or component licensing, siting support or
consultation, environmental, safety, health, laboratory analysis, engineering
studies, field engineering services, nondestructive testing, evaluation or
analytical services, metallographic analysis, consulting services,
troubleshooting, failure analysis, cleaning, upgrading, tooling, or
decommissioning related to:

 

  (a). Fired steam generators encompassing fossil fuel boilers which are fueled
by combustible fossil fuels (e.g., coal, coal slurry, oil or natural gas) or
support subsystems, equipment or components thereof, including fuel drying, fuel
feed, pulverizers, burners, combustion systems, grates, pressure parts, air
heaters, fans, boiler cleaning systems, ash systems, valves, controls &
diagnostics, oxycombustion systems, condensing heat exchangers used in
connection with such fired steam generators, other than maintenance and
operation services performed as part of overall facility operation and
management contracts for domestic or foreign government agencies or entities
(including but not limited to NNSA, NASA, DOD, DOE, as well as United Kingdom
NDA or MOD sites).

 

  (b). Fired steam generators encompassing waste fuel boilers which are fueled
by combustible waste fuels (e.g., carbon monoxide, biomass, black liquor,
municipal solid waste (MSW) or refuse-derived fuel (RDF)) or support subsystems,
equipment or components thereof, including fuel drying, fuel feed, pulverizers,
burners, combustion systems, grates, pressure parts, air heaters, fans, boiler
cleaning systems, ash systems, valves, controls & diagnostics, oxycombustion
systems, condensing heat exchangers used in connection with such fired steam
generators, other than maintenance and operation services performed as part of
overall facility operation and management contracts for domestic or foreign
government agencies or entities (including but not limited to NNSA, NASA, DOD,
DOE, as well as United Kingdom NDA or MOD sites).



--------------------------------------------------------------------------------

  (c). Gasifier systems which partially convert fossil or waste fuels (e.g.,
coal, oil, natural gas or biomass) to syngas and support subsystems, equipment
or components thereof, including fuel drying, fuel feed, pulverizers, burners,
combustion systems, gasifiers, heat exchangers used in connection with such
gasifier systems, pressure parts, boiler cleaning systems, ash systems, valves,
controls & diagnostics, other than maintenance and operation services performed
as part of overall facility operation and management contracts for domestic or
foreign government agencies or entities (including but not limited to NNSA,
NASA, DOD, DOE, as well as United Kingdom NDA or MOD sites).

 

  (d). Tower-based solar thermal conversion systems which are enabled by solar
energy and support subsystems, equipment or components thereof, including
receiver system, pressure parts, molten salt or particle systems (e.g., heat
exchangers specifically for tower-based solar thermal conversion systems enabled
by solar energy or associated pumps or tanks), valves, controls or diagnostics,
other than maintenance and operation services performed as part of overall
facility operation and management contracts for domestic or foreign government
agencies or entities (including but not limited to NNSA, NASA, DOD, DOE, as well
as United Kingdom NDA or MOD sites).

 

  (e). The following specific unfired heat exchangers Turbine Exhaust Gas
boilers (10K2), Heat Recovery Steam Generation Boilers (10K22), Water Tube Waste
Heat Boilers Two Drum (Stirling Types) (1K4), 3 Drum Waste Heat Recovery Boiler
(1K4), Water Tube Waste Heat “H” Stirling Boiler (1K4), Water Tube Long Drum
(LD) boiler (1K4), CO boiler (1K26), Waste Heat (WH) (1K4), Oxygen Convertor
Hoods (1K44), Gas Tube (FT) boilers (1K46), FM boilers (1K239), FO boilers
(1K2311), Struthers Wells type EOR boiler as defined by the existing specific
referenced design standards, or support subsystems, equipment or components
thereof, including pressure parts, cleaning systems, valves, controls or
diagnostics, other than maintenance and operation services performed as part of
overall facility operation and management contracts for domestic or foreign
government agencies or entities (including but not limited to NNSA, NASA, DOD,
DOE, as well as United Kingdom NDA or MOD sites).

 

  (f). Chemical looping conversion systems which are fueled by combustible
fossil fuels (e.g., coal, coal slurry, oil or natural gas) and which produce an
energy output of steam, CO2, H2 or syngas or support subsystems, equipment or
components thereof, including fuel feed, pulverizers, reactors, pressure parts,
air heaters, fans, boiler cleaning systems, ash systems, valves, controls or
diagnostics, other than maintenance and operation services performed as part of
overall facility operation and management contracts for domestic or foreign
government agencies or entities (including but not limited to NNSA, NASA, DOD,
DOE, as well as United Kingdom NDA or MOD sites).

 

  (g). Pulverized coal injection systems for use in connection with steel
production or support subsystems, equipment or components thereof, including
pulverizers, pressurization systems, tanks, valves, controls or diagnostics,
other than maintenance and operation services performed as part of overall
facility operation and management contracts for domestic or foreign government
agencies or entities (including but not limited to NNSA, NASA, DOD, DOE, as well
as United Kingdom NDA or MOD sites).



--------------------------------------------------------------------------------

  (h). Heat transfer surface cleaning systems and support subsystems, equipment
and components thereof (other than said systems related to or utilized in
connection with nuclear fueled systems and expressly excluding nuclear steam
generators), including sootblowers (air, steam, water or sonic), related valve
or piping systems, sprayers, controls (basic, intelligent) or diagnostics, other
than maintenance and operation services performed as part of overall facility
operation and management contracts for domestic or foreign government agencies
or entities (including but not limited to NNSA, NASA, DOD, DOE, as well as
United Kingdom NDA or MOD sites).

 

  (i). Ash handling systems or support subsystems, equipment or components
thereof, including mechanical conveyors (wet or dry), pneumatic conveyors (wet,
dry, dilute, or dense phase), ash conditioning, tanks, valves, specialty piping,
controls or diagnostics, other than maintenance and operation services performed
as part of overall facility operation and management contracts for domestic or
foreign government agencies or entities (including but not limited to NNSA,
NASA, DOD, DOE, as well as United Kingdom NDA or MOD sites).

 

  (j). Industrial pulverizer or grinding equipment systems or support subsystems
(other than said systems or support subsystems related to or utilized in
connection with nuclear fuel manufacturing or processing), other than
maintenance and operation services performed as part of overall facility
operation and management contracts for domestic or foreign government agencies
or entities (including but not limited to NNSA, NASA, DOD, DOE, as well as
United Kingdom NDA or MOD sites).

 

  (k). Drying and/or coating systems utilizing continuous and/or batch flow
dryer/oven equipment for industrial processes, including but not limited to
various production lines (e.g., roll fed, sheet fed, coating, drying or web
handling), dryers and/or ovens (e.g., air flotation dryers or ovens, roll
support dryers, infrared dryers, ultraviolet dryers, microwave or radio
frequency), coating line auxiliary equipment, festoon and catenary style ovens,
valves and material handling systems, other than maintenance and operation
services performed as part of overall facility operation and management
contracts for domestic or foreign government agencies or entities (including but
not limited to NNSA, NASA, DOD, DOE, as well as United Kingdom NDA or MOD
sites).

 

  (l). Utility emissions control systems used in connection with combustion
power generation systems, which are designed to remove nitrogen oxides (e.g.,
SCR or SNCR), sulfur oxides (e.g., WFGD, SDA, CDS, DSI, or others), particulates
(e.g., dry ESP, wet ESP, fabric filter or cyclonic), carbon dioxide (e.g.,
scrubber systems), hydrocarbons, or air toxics (e.g., Sb, Be, Cd, Cr, Co, Pb,
Mn, Ni, (SO2)3, HF, Hg, P, Se, Cd, As, or HCl (or other acid gases)), HAPS,
dioxins, furans or others) and/or subsequent energy or waste recovery or
associated subsystems, equipment or components thereof, including valves, other
than maintenance and operation services performed as part of overall facility
operation and management contracts for domestic or foreign government agencies
or entities (including but not limited to NNSA, NASA, DOD, DOE, as well as
United Kingdom NDA or MOD sites).

 

  (m).

Wastewater treatment systems (i) that process wastewater derived from combustion
power generation and municipal solid waste (“MSW”) systems, including



--------------------------------------------------------------------------------

  without limitation FGD dewatering systems or zero liquid discharge (ZLD)
systems, or associated subsystems, equipment or components thereof, including
valves or (ii) that process wastewater as part of or ancillary to the systems
set forth in SpinCo Core Field 2(k), 2(l) or 2(n), in each case other than
maintenance and operation services performed as part of overall facility
operation and management contracts for domestic or foreign government agencies
or entities (including but not limited to NNSA, NASA, DOD, DOE, as well as
United Kingdom NDA or MOD sites).

 

  (n). Industrial emission control, gas cleaning and/or conditioning, or liquids
purification and/or recovery systems (other than said systems set forth in
RemainCo Core Field 1(m)), including SCR, SNCR, WFGD, SDA, CDS, DSI, other
scrubbers, dry ESP, wet ESP, fabric filter, cyclonic, solvent recovery systems,
biological abatement systems, solvent distillation systems (including waste
water treatment), evaporative gas conditioning and cooling systems or
regenerative thermal (and other) oxidation systems or associated
subsystems, equipment or components thereof, including valves, for the removal
of nitrogen oxides, sulfur oxides, particulates, carbon dioxide, hydrocarbons,
or air toxics (e.g., Sb, Be, Cd, Cr, Co, Pb, Mn, Ni, (SO2)3, HF, Hg, P, Se, As,
Cd, HCl (or other acid gases)), HAPS, dioxins, furans, others) and/or subsequent
energy or waste recovery, other than maintenance and operation services
performed as part of overall facility operation and management contracts for
domestic or foreign government agencies or entities (including but not limited
to NNSA, NASA, DOD, DOE, as well as United Kingdom NDA or MOD sites).

 

  (o). Hybrid power generation systems or associated equipment where renewable
energy sources are combined with a combustible fossil fuel (e.g., coal, coal
slurry, oil or natural gas) or combustible waste fuel (e.g., carbon monoxide,
biomass, black liquor, MSW or RDF) primary energy source, other than maintenance
and operation services performed as part of overall facility operation and
management contracts for domestic or foreign government agencies or entities
(including but not limited to NNSA, NASA, DOD, DOE, as well as United Kingdom
NDA or MOD sites).

 

3. Engineering procurement, construction, installation, supply, lease,
commissioning, training , delivery, inspection, testing of, support, operations,
maintenance, upgrade, repair, refurbishment, rebuilding, replacement,
modification, relocation, project management, construction management, technical
advice, construction consultation, siting support or consultation, environmental
services or consultation, safety, health, troubleshooting, cleaning, upgrading
and tooling of balance of plant for power generation facilities fired with
combustible fossil fuels (e.g., coal, coal slurry, oil or natural gas) and pulp
and paper facilities, other than maintenance and operation services performed as
part of overall facility operation and management contracts for domestic or
foreign government agencies or entities (including but not limited to NNSA,
NASA, DOD, DOE, as well as United Kingdom NDA or MOD sites).

RemainCo Core Field means:

 

1.

Design, development, research, engineering, procurement, fabrication, analysis,
manufacture, construction, installation, supply, marketing, sale, lease, rent,
commissioning, training, delivery, inspection, testing of, support, operations,
inspection, maintenance, upgrade, repair,



--------------------------------------------------------------------------------

  refurbishment, rebuilding, replacement, modification, repowering/fuel
switching, relocation, localization, or other services, including project
management, construction project management or consultation, plant, system or
component licensing, siting support or consultation, environmental, safety,
health, laboratory analysis, engineering studies, field engineering services,
nondestructive testing, evaluation or analytical services, metallographic
analysis, consulting services, troubleshooting, failure analysis, cleaning,
upgrading, tooling, or decommissioning, related to:

 

  (a). Nuclear facilities and nuclear reactor plants, nuclear reactor systems,
nuclear reactors, including all thermal reactors (including all heavy-water and
light-water reactors), all water cooled reactors, all liquid metal cooled
reactors (including sodium cooled reactors), gas cooled reactors (including
helium, carbon dioxide and nitrogen) and molten salt reactors, breeder reactors,
traveling wave reactors, high temperature reactors, small modular nuclear
reactors, medical isotope reactors and components thereof and all Generation I,
Generation II, Generation III and all advanced reactors, including and
Generation IV reactors and iterations thereof regardless of design, and hybrid
power generation systems and associated equipment where renewable energy sources
are combined with a nuclear primary energy source.

 

  (b). Support systems and subsystems, equipment and components of nuclear
systems and nuclear reactors, including, reactor coolant systems, reactor
protection, control and instrumentation systems, reactor auxiliary and safety
systems, balance of plant systems, reactor vessel closure heads, reactor and
other pressure vessels and internals, reactor coolant pumps, stators and motors,
reactor fuel channels, feeders and related components, steam generators, reactor
control rod drive mechanisms and other reactor electro-mechanical equipment and
controls therefore, specialized tooling and inspection systems, heat exchangers,
pressurizers, primary and secondary piping, valves and pumps, spent fuel and
other nuclear fuel and nuclear material storage and shipping, nuclear waste
containers and related systems, audio/visual systems, steam generator tube
inspection systems, repair, modification and stabilization systems, tube
plugging and tube removal systems.

 

  (c). Nuclear fuel and nuclear fuel components, including enrichment and any
related components, assembly, nuclear fuel plant processes, manufacturing
systems and processes and systems for the chemical processing of radiological
materials, fuel core and fuel bearing precision components, fuel powder,
sources, targets, targets for medical isotope production and industrial isotope
production, targets for research and analysis in research reactors, graphite
reflectors and control rods, poisons and other special nuclear materials for
development and manufacturing of fuel components for pebble bed and other
reactors.

 

  (d). Electro-mechanical devices related to or used in commercial, research,
government, military and other nuclear facilities, reactors or vessels and
associated subsystems, equipment and components thereof.

 

  (e). Advanced power systems for space applications and associated subsystems,
equipment and components thereof.

 

  (f). Nuclear and non-nuclear propulsion systems for naval (U.S. and foreign)
submarines and aircraft carriers and associated subsystems, equipment and
components thereof, including all aftermarket, replacement and repair parts,
components and equipment for existing naval submarines and aircraft carriers.



--------------------------------------------------------------------------------

  (g). Nuclear propulsion systems for naval (U.S. and foreign) vessels other
than submarines and aircraft carriers and associated subsystems, equipment and
components thereof, including aftermarket, replacement and repair parts,
components and equipment for such existing vessels.

 

  (h). Single crystal composite and ceramic materials for use in nuclear,
defense, space and aerospace applications and subsystems, equipment and
components thereof

 

  (i). High energy physics equipment, including electro-magnetic storage
devices, power conversion and conditioning systems, superconducting materials
and plasma energy systems, and, in each case, subsystems and components thereof,
excluding energy storage systems that store kinetic energy using a rotating mass
with low friction losses and deliver the stored energy via power electronics
that convert kinetic to electrical energy using electrical equipment typical for
that type of service.

 

  (j). Ordnance components, subsystems and components thereof.

 

  (k). Unfired heat exchangers where the applicable heat source energy input is
derived from the release and/or use of nuclear energy or support subsystems,
equipment or components thereof, including pressure parts, cleaning systems,
valves, controls or diagnostics.

 

  (l). Wastewater treatment systems that process wastewater derived from the
release and/or use of nuclear energy and subsystems, equipment and components
thereof

 

  (m). Emission control systems related to nuclear fuel manufacture or
fabrication, storage of nuclear materials and waste and nuclear powered systems
and subsystems, equipment and components thereof.

 

2. Chemical and physical processing, storage and decontamination of and other
management, operations, safety, security, emergency management, remediation and
technical services related to radiological materials (including highly enriched
uranium, low enriched uranium, natural uranium, fissile material and transuranic
material), including receipt, storage, inspection, characterization,
dissolution, recovery and purification, downblending, recycling, scrap recovery
and processing and related research, development, engineering and analysis.

 

3. Developing and providing services related to security (including direct
security services as well as training, consulting and similar services) for new
or existing commercial, research, government, military and other facilities or
vessels, including tactical security, security training, IT security,
development of security processes, fitness for duty and government compliance
(both contractual compliance) and in connection with NRC or other applicable
licensing requirements.

 

4.

Provide facility operation and maintenance services, including production and
program management, maintenance (including maintenance and service of fossil
fired and renewable power generation systems performed as part of overall
facility operation and management contracts), operation, environmental health
and safety, security, emergency management, wastewater treatment, remediation
and abatement, decontamination and decommissioning material storage and
disposition and other related technical services, to domestic or foreign
agencies (including but not limited to NNSA, NASA, DOD, DOE as well as United
Kingdom NDA or MOD sites) and commercial entities related to critical
infrastructure, nuclear, non-nuclear and biological activities such as nuclear
operations of reactors and reactor facilities, laboratory (including national
laboratories) and other facility operations, weapons production, refurbishment,
storage and stockpile management, component



--------------------------------------------------------------------------------

  (including centrifuge) manufacturing, medical and industrial isotope
development and manufacture, and Chemical Laboratory Analysis Capability by SEM,
Mass Spectrometer and similar equipment, excluding the provision of the
foregoing services for solely standalone power generation facilities fired with
combustible fossil fuels, biomass or municipal solid waste or concentrated solar
energy through tower based solar thermal conversion systems For the avoidance of
doubt, the foregoing does not include the design, manufacture, installation,
supply, sale and supply of hardware, including entire systems, within the SpinCo
Core Field (including, without limitation, the systems set forth in SpinCo Core
Field 2(k), 2(l), 2(m) and 2(n)) to domestic or foreign agencies or commercial
entities.

For the avoidance of doubt, the following are not included in the SpinCo Core
Field or the RemainCo Core Field:

Design, development, research, engineering, procurement, fabrication, analysis,
manufacture, construction, installation, supply, marketing, sale, lease, rent,
commissioning, training, delivery, inspection, testing of, support, operations,
inspection, maintenance, upgrade, repair, refurbishment, rebuilding,
replacement, modification, repowering/fuel switching, relocation, localization,
or other services, including project management, construction project management
or consultation, plant, system or component licensing, siting support or
consultation, environmental, safety, health, laboratory analysis, engineering
studies, field engineering services, nondestructive testing, evaluation or
analytical services, metallographic analysis, consulting services,
troubleshooting, failure analysis, cleaning, upgrading, tooling, or
decommissioning related to the following:

 

  (a). Un-fired heat exchangers other than those identified in SpinCo Core Field
2(e) or unfired heat exchangers where the applicable heat source energy input is
derived from the release and/or use of nuclear energy, and support subsystems,
equipment and components thereof, including pressure parts, cleaning systems,
valves, controls, diagnostics, repair equipment and services.

 

  (b). Production of hydrogen by other high temperature processes.

 

  (c). Non-nuclear propulsion systems for naval (U.S. and foreign) vessels other
than submarines and aircraft carriers, and associated subsystems equipment and
components thereof, including aftermarket, replacement and repair parts,
components and equipment for such existing vessels.

 

  (d). Non-naval (i.e., commercial marine) propulsion systems and associated
subsystems, equipment and components thereof, including aftermarket, replacement
and repair parts, components and equipment for existing systems.



--------------------------------------------------------------------------------

Schedule 1.1(i)

Specific RemainCo Field; Specific SpinCo Field

“Specific SpinCo Field” means the design, development, research, engineering,
procurement, fabrication, analysis, manufacture, construction, installation,
supply, marketing, sale, lease, rent, commissioning, training, delivery,
inspection, testing of, support, operations, inspection, maintenance, upgrade,
repair, refurbishment, rebuilding, replacement, modification, repowering/fuel
switching, relocation, localization, or other services, including project
management, construction project management or consultation, plant, system or
component licensing, siting support or consultation, environmental, safety,
health, laboratory analysis, engineering studies, field engineering services,
nondestructive testing, evaluation or analytical services, metallographic
analysis, consulting services, troubleshooting, failure analysis, cleaning,
upgrading, tooling, or decommissioning, related to heat exchangers specifically
for tower-based solar thermal conversion systems enabled by solar energy and
support subsystems, equipment or components thereof, including pressure parts,
cleaning systems, valves, controls or diagnostics.

“Specific RemainCo Field” means the design, development, research, engineering,
procurement, fabrication, analysis, manufacture, construction, installation,
supply, marketing, sale, lease, rent, commissioning, training, delivery,
inspection, testing of, support, operations, inspection, maintenance, upgrade,
repair, refurbishment, rebuilding, replacement, modification, repowering/fuel
switching, relocation, localization, or other services, including project
management, construction project management or consultation, plant, system or
component licensing, siting support or consultation, environmental, safety,
health, laboratory analysis, engineering studies, field engineering services,
nondestructive testing, evaluation or analytical services, metallographic
analysis, consulting services, troubleshooting, failure analysis, cleaning,
upgrading, tooling, or decommissioning, related to:

 

  (a). Nuclear facilities and nuclear reactor plants, nuclear reactor systems,
nuclear reactors, including all thermal reactors (including all heavy-water and
light-water reactors), all water cooled reactors, all liquid metal cooled
reactors (including sodium cooled reactors), gas cooled reactors (including
helium, carbon dioxide and nitrogen) and molten salt reactors, breeder reactors,
traveling wave reactors, high temperature reactors, small modular nuclear
reactors, medical isotope reactors and components thereof and all Generation I,
Generation II, Generation III and all advanced reactors, including and
Generation IV reactors and iterations thereof regardless of design, and hybrid
power generation systems and associated equipment where renewable energy sources
are combined with a nuclear primary energy source.

 

  (b).

Support systems and subsystems, equipment and components of nuclear systems and
nuclear reactors, including, reactor coolant systems, reactor protection,
control and instrumentation systems, reactor auxiliary and safety systems,
balance of plant systems, reactor vessel closure heads, reactor and other
pressure vessels and internals, reactor coolant pumps, stators and motors,
reactor fuel channels, feeders and related components, steam generators, reactor
control rod drive mechanisms and other reactor electro-mechanical equipment and
controls therefore, specialized tooling and inspection systems,



--------------------------------------------------------------------------------

  heat exchangers, pressurizers, primary and secondary piping, valves and pumps,
spent fuel and other nuclear fuel and nuclear material storage and shipping,
nuclear waste containers and related systems, audio/visual systems, steam
generator tube inspection systems, repair, modification and stabilization
systems, tube plugging and tube removal systems.

 

  (c). Nuclear fuel and nuclear fuel components, including enrichment and any
related components, assembly, nuclear fuel plant processes, manufacturing
systems and processes and systems for the chemical processing of radiological
materials, fuel core and fuel bearing precision components, fuel powder,
sources, targets, targets for medical isotope production and industrial isotope
production, targets for research and analysis in research reactors, graphite
reflectors and control rods, poisons and other special nuclear materials for
development and manufacturing of fuel components for pebble bed and other
reactors.

 

  (d). Naval nuclear propulsion systems and associated subsystems, equipment and
components thereof, including aftermarket, replacement and repair parts,
components and equipment for existing systems.



--------------------------------------------------------------------------------

The company agrees to furnish supplementally a copy of any omitted exhibit or
schedule to the Commission upon request.